Dismissed and Opinion Filed July 10, 2014




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00538-CV

                          DEMETRIS MALLARD, Appellant
                                      V.
                      MESQUITE POLICE DEPARTMENT, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-05197

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Brown
                                Opinion by Chief Justice Wright
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated May 2, 2014, we notified appellant the $195 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated May 2, 2014, we notified

appellant the docketing statement had not been filed in this case. We directed appellant to file

the docketing statement within ten days. We cautioned appellant that failure to do so might

result in dismissal of this appeal. By letter dated May 14, 2014, we informed appellant the

clerk’s record had not been filed because appellant had not paid for the clerk’s record. We

directed appellant to provide verification of payment or arrangements to pay for the clerk’s

record or to provide written documentation that he had been found entitled to proceed without
payment of costs. We cautioned appellant that failure to do so would result in the dismissal of

this appeal without further notice. To date, appellant has not paid the filing fee, filed the

docketing statement, provided the required documentation, or otherwise corresponded with the

Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




140538F.P05
                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

DEMETRIS MALLARD, Appellant                        On Appeal from the County Court at Law
                                                   No. 2, Dallas County, Texas
No. 05-14-00538-CV        V.                       Trial Court Cause No. CC-13-05197.
                                                   Opinion delivered by Chief Justice Wright.
MESQUITE POLICE DEPARTMENT,                        Justices Lang-Miers and Brown
Appellee                                           participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee MESQUITE POLICE DEPARTMENT recover its costs of
this appeal from appellant DEMETRIS MALLARD.


Judgment entered July 10, 2014




                                             –3–